Title: To George Washington from Richard Peters, 28 June 1777
From: Peters, Richard
To: Washington, George



Sir
War Office [Philadelphia] June 28th 1777

By Order of the Board I enclose you a Letter from Monsr De Coudray which is submitted to your Consideration. The Board are of Opinion that the whole of the Artillery imported in the Amphitrite should be together, with the Grand Army, & the Officers who came from France should accompany the Cannon that they may give the necessary

Directions concerning them. But as your Excellency is the most capable of judging on the Matter the Board leave it entirely to your Discretion desiring that if you should not think the Order for the twelve Pieces from the Comdr in Chief of the Northern Department, a proper one You will be pleased to order the whole of the Artillery immediately to Head Quarters. I have the Honour to be Your most obedt humble Servt.
The enclosed Letter was taken from among the Papers of Lieut. Cameron & tho’ of no great Consequence I think it best to send it to your Excellency, Cameron broke his Parole & was taken in an Attempt to go on Board a Man of War at our Capes.
